Citation Nr: 0402095	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a corneal scar, right 
eye.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
September 1971 to January 1972, followed by several periods 
of verified ACDUTRA and unverified periods of inactive duty 
for training (INACDUTRA) during reserve component service 
through 1979, including verified periods of ACDUTRA in July 
through August 1976 and July through August 1977.  This 
matter comes before the Board of Veterans Appeals (Board) on 
appeal from a rating decision prepared in June 2002 and 
issued to the veteran in July 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied entitlement to service connection for a 
corneal scar, right eye.  The veteran submitted a timely 
notice of disagreement in July 2002.  Following issuance of a 
statement of the case in September 2002, the veteran's timely 
substantive appeal was received in October 2002.


FINDING OF FACT

Medical opinion of record establishes that it is at least as 
likely as not that the veteran had a right eye herpes simplex 
virus infection at the time of reserve component service 
summer ACDUTRA in 1976 or 1977 which was aggravated during 
that ACDUTRA and resulted in corneal scarring which is 
currently medically diagnosed.


CONCLUSION OF LAW

A right eye corneal scar was incurred or aggravated in 
service.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 
3.304, 3.306 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was required by his immediate 
reserve component supervisor to perform his duties during a 
period of active duty for training even though a reserve 
component physician advised that he be confined to barracks 
because he had a herpes simplex virus infection of the right 
eye.  The veteran contends that he has a current scar on the 
cornea of the right eye due to herpes simplex infection which 
was aggravated during the period of active duty for training, 
causing residual scarring.

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  The term "active military, naval, or air service" 
includes active duty or any period of ACDUTRA during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24).  

In order for a claim of entitlement to service connection to 
be granted, there must be competent evidence of current 
disability (established by medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (established 
by lay or medical evidence); and of a nexus or link between 
the in-service injury or disease and the current disability 
(established by medical evidence).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

The veteran contends that he was seen by an ophthalmologist, 
R.D., Sr., M.D., who diagnosed a herpes simplex infection of 
the eye in the summer of either 1976 or 1977.  Dr. R.D. 
advised the veteran not to attend an upcoming scheduled 
active duty summer reserve component camp.  However, the 
veteran's reserve component superiors instructed the veteran 
to attend the active duty for training.  The reserve 
component physician treated him during that summer camp, the 
veteran states, and advised that the veteran remain confined 
to the barracks to decrease the possibility of additional eye 
damage.  However, the veteran's supervisors required him to 
leave the barracks and perform his normal duties, which 
included exposure to heat, dust, sweating, and the like.

Unfortunately, Dr. RD. is retired, and the unavailability of 
his records from 1976 and 1977 has been confirmed in writing.  
The veteran has also stated that the reserve component 
physician who treated him during the summer camp is deceased.  

The reserve component clinical records for the veteran, other 
than the reports of a few periodic examinations which have 
been preserved on microfiche, are not available.  A March 
1976 periodic examination discloses that the veteran's vision 
was 20/20 in each eye.  A September 1978 periodic examination 
discloses that the veteran's visual acuity in the right eye 
was 20/70, and the physician's summary of medical history 
reflects that the veteran complained of blurred vision in the 
right eye.  Reserve component administrative records confirm 
that the veteran attended two-week training from July 1976 to 
August 1976 and from July 1977 to August 1977.  

The veteran submitted lay statements from family members who 
indicated that they were aware that the veteran had an eye 
infection one summer when he attended reserve component 
summer camp, and reflected their observations that this right 
eye infection was much worse when the veteran returned from 
his summer camp.

Clinical evidence of record includes 2001 and 2002 private 
treatment records which confirm that the veteran has a mild 
corneal scar on the right eye due to previous herpes simplex 
virus infection.

In March 2003, the Board sought independent medical expert 
opinion as to the likelihood that performance of duties 
during a summer reserve component service camp could 
aggravate herpes simplex virus infection.  The medical expert 
noted that herpes simplex is a virus that the majority of 
people have been exposed to without being aware of such 
exposure.  The expert further noted that, once a corneal 
infection has been incurred, there is a twenty five percent 
chance of recurrence.  The physician noted that herpes 
simplex recurrences can be triggered by stress, fatigue, 
ultraviolet light, and extreme temperatures, but that no 
literature was found which indicated that active herpes 
simplex keratitis was aggravated by exposure to heat or sand.  

The medical expert concluded that it was as likely as not 
that the veteran's active herpes simplex infection was 
aggravated by the required performance of duties, leading to 
such factors as stress, fatigue, ultraviolet light exposure, 
and the like, resulting in prolonged healing of the cornea 
and increased likelihood that the herpes simplex virus 
keratitis would result in corneal scarring.

The evidentiary record is far from complete.  However, the 
fact that only a few pages of reserve component clinical 
records are available, when the reserve component 
administrative records reflect that the veteran served in the 
reserve component from 1971 through 1979, is not negative 
evidence which weighs against the claim.  

Given the current medical evidence that the veteran has a 
medical diagnosis of residual right eye corneal scarring due 
to herpes simplex virus keratitis, and given the medical 
expert opinion that it is at least as likely as not that the 
performance of reserve component duties would have aggravated 
a diagnosed herpes simplex virus keratitis of the right eye, 
the Board concludes that the evidence is at least in 
equipoise to grant the claim.

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

In the instant case, relative to the veteran's claim for 
service connection for a corneal scar, right eye, as 
aggravated during a period of reserve component duty, the 
Board's grant of service connection is fully favorable to the 
veteran.  Since this determination is favorable to the 
veteran, sufficient evidence has been developed, regardless 
of any VCAA compliance or lack thereof.  Therefore, the Board 
need not 


further address the matter of compliance with the VCAA 
regarding the claim of service connection for corneal 
scarring, right eye.


ORDER

Service connection for a corneal scar, right eye, is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



